Citation Nr: 1100178	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II, to include on the basis of exposure to herbicides.  

2.  Entitlement to service connection for parathyroid 
irregularities, to include on the basis of exposure to 
herbicides.  

3.  Entitlement to service connection for colon polyps, to 
include on the basis of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 
1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for diabetes mellitus type II, irregularities in para-
thyroid, and colon-polyps.  Jurisdiction was subsequently 
transferred to the RO in Roanoke, Virginia.  

The Veteran provided testimony during a Central Office Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript is of record.  During the hearing, the Veteran 
indicated that he believed his claimed parathyroid irregularities 
and colon polyps were related to herbicide exposure.  He 
indicated that he understood the applicable laws and regulations.  

In November 2009, the Board issued a decision which denied 
entitlement to service connection for diabetes mellitus type II, 
irregularities in para-thyroid, and colon-polyps.  The Veteran 
appealed the November 2009 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 2010 
Order, the Court granted the parties' Joint Motion for Remand 
(October 2010 joint motion) and vacated the Board's November 2009 
decision.  The case now is before the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

In the October 2010 joint motion, the parties agreed that the VA 
had not fulfilled its duty to assist the claimant.  Specifically, 
the parties indicated further attempts to verify the Veteran's 
service and obtain service records must be made.  

In April 2007, copies of the Veteran's service separation 
documents were requested.  This was the sole attempt made to 
verify service.  In May 2007, the service department advised the 
RO that "we are unable to determine whether or not this veteran 
had in-country service in the Republic of Vietnam.  We are 
furnishing copies of pertinent documents or information from the 
file to assist you in making a determination."  

During a September 2009 Board hearing, the Veteran testified that 
he was deployed in October 1965 and spent over a week or so at Da 
Nang Air Force Base before continuing on to China until December 
1965.  He also testified that he spent nine months at Udorn Air 
Force Base in Thailand in 1966.  

The October 2010 joint motion stated that additional attempts to 
verify the Veteran's Vietnam service, to include contacting the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
were required.  See 38 C.F.R. § 3.159(e) (2010).  As the Veteran 
has provided more specific information regarding his service and, 
as only one attempt was made to obtain his service records prior 
to this new information, further attempts to obtain his service 
treatment records are required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should make further 
attempts, to include a request to JSRRC, to 
obtain copies of all of the Veteran's service 
treatment records.  This request should 
include records from October 1965, when the 
Veteran reported he was in Vietnam, and from 
1966, when the Veteran reported he was in 
Thailand for nine months.  All attempts to 
procure such records should be documented.

2.  The RO or AMC should provide proper 
notice to the Veteran of the unavailability 
of any pertinent records in accordance with 
38 C.F.R. § 3.159(e).  This notice must 
indicate: (i) the identity of the records VA 
was unable to obtain; (ii) an explanation of 
the efforts VA made to obtain the records; 
(iii) a description of any further action VA 
will take regarding the claim, including, but 
not limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records VA 
was unable to obtain; and (iv) notice that 
the claimant is ultimately responsible for 
providing the evidence.

3.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate the claim, to include 
a review of all evidence added to the claims 
file since the Board's November 2009 
decision.  If any determination remains 
unfavorable to the appellant, furnish a 
supplemental statement of the case to the 
Veteran and his representative, and afford 
them an opportunity to respond before the 
case is returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

